Seevers, J.
There was evidence tending to show that, at the time of the settlement stated in the answer, the defendant had in his hands unsold “two platform spring wagons, two phaetons, and the cut-under barouche.” The court instructed the jury as follows:' “ If from the evidence yon believe the *134parties had a settlement in full for the goods so sold to the defendant by the plaintiff, and that the defendant at the time of the settlement paid plaintiff for the balance then due to the plaintiff, then your verdict should be for the defendant.”
This instruction, we think, is misleading and erroneous. Every proposition of fact stated in it may be' true, and yet the plaintiff be entitled to a verdict for the goods sold after the settlement. For such goods the plaintiff was clearly entitled to recover, unless they had been paid for. There are other errors assigned and argued by counsel, which we have not considered, because they are not likely to arise on a retrial.
Reversed.